Title: From Thomas Jefferson to Samuel Crawford, 29 December 1822
From: Jefferson, Thomas
To: Crawford, Samuel


Sir
Monto
Dec. 29. 22.
Colo Yancey has been so kind as to inclose me the prospectus of a paper proposed to be published by you under the name of the Virginia times. age and retirement from the affairs of the world have reduced me to the reading of a single newspaper only, the Enquirer which I have taken from it’s first origin. willing however to encourage a paper of promise at it’s outset I subscribe to yours in it’s semi-weekly form for one year, after which I pray you to consider my subscription as discontd on presenting this letter to Colo Bernard Peyton he will pay you in advance for the paper which be pleased to forward  by the Charlottesville mail and to accept my respectful salutnsTh:J.